DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 and 12-15 of the amended claim set received 4/18/2022 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over Berenger (US 2009/0309461) in view of claim 6 of U.S. Patent No. 10,787,967 (hereafter ‘967).
It is noted that the current application is a division of the patented application, however because the current application includes at least claim 3 which adds the gear teeth member on the outer rotor [portion], i.e. one of the basis for demarcation between inventions within the restriction of the parent application, the current application includes claims directed to the elected and prosecuted claims of the parent application and is therefore subject to double patenting over the parent application.  See Gerber Garment Tech., Inc. v. Lectra Sys., Inc., 916 F.2d 683, 16 U.S.P.Q.2d 1436 (Fed. Cir. 1990), Court Opinion, page 687.
Regarding Claim 1 of the instant application, Berenger discloses in Fig. 1, an accessory gearbox (Fig. 1, element 7; Fig. 3, element 70) for a gas turbine engine (see Fig. 1) including a drive gear 87 (Figs. 3-4) configured to transmit and received rotational energy from the gas turbine engine (through power connection 90 as read at para. 0049, see Fig. 3), and a starter-generator module 50 (Figs. 3-4) connected to the accessory gearbox.  
Berenger does not disclose the starter generator module including: an inner stator with an armature defining a rotation axis; an outer rotor with a permanent magnet disposed about the rotation axis; and wherein the outer rotor is operatively connected to transmit rotational energy to the accessory gearbox through the drive gear in a start mode and receive rotational energy from the accessory gearbox through the drive gear in a generate mode.
‘967, claim 6 discloses a starter generator module including: an inner stator with an armature defining a rotation axis; an outer rotor with a permanent magnet disposed about the rotation axis; and wherein the outer rotor is operatively connected to transmit rotational energy to the accessory gearbox through the drive gear in a start mode and receive rotational energy from the accessory gearbox through the drive gear in a generate mode (see limitations of claim 1 of ‘967), ‘967 further teaches the starter-generator of the combination which further includes where the armature includes a radially inner yoke portion connected to a plurality of radially outer teeth (see claim 1 of ‘967), teaches the starter-generator of the combination which further includes phase windings wrapped about at least two of the plurality of radially outer armature teeth (see claim 1 of ‘967), teaches the starter-generator of the combination which further includes wherein the phase windings extend in parallel with the rotation axis (see claim 6 of ‘967), and a control coil disposed circumferentially between the phase windings (see claim 1 of ‘967).  ‘967 further teaches in claim 1 that “the gear teeth member is configured to transmit rotational energy to the accessory gearbox in a start mode and to receive rotational energy from the accessory gearbox in a generate mode.”
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Berenger to include the starter generator module of ‘967 claim 1 as part of a simple substitution of equivalents (the starter generator module of Berenger with the starter generator module of ‘967) known for the same purpose (each for transmitting and receiving rotational energy to an accessory gearbox of gas turbine engine).
Regarding Claim 2 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  Berenger further discloses wherein the drive gear 87 is a first drive gear and further including a second drive gear 85 operatively associated with the first drive gear and engaged with a gear train 80 of the accessory gearbox (see Figs. 3 and 4).  As the combination includes the starter generator disclosed by ‘967, claim 1, which includes a gear teeth member defined on the outer rotor portion which is configured to transmit and receive rotational energy to and from an accessory gearbox, the combination includes wherein the second drive gear (of the accessory gearbox) is engaged with the outer rotor as claimed.
Regarding Claim 3 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes a gear teeth member defined on the outer rotor portion, wherein the gear teeth member is configured to transmit rotational energy to the accessory gearbox in a start mode and to receive rotational energy from the accessory gearbox in a generate mode (see claim 1 of ‘967).

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 would be allowable upon reception of a terminal disclaimer with patent US 10,787,967.

Response to Arguments
Applicant requests indication that the amended claims are allowable apart from the double patenting rejection, which the instant action delivers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/                                                     /GERALD L SUNG/                                                                Primary Examiner, Art Unit 3741                                                                                                         Examiner, Art Unit 3741